Exhibit 10.1

AMENDMENT NO. 1

TO THE

SEPARATION AGREEMENT

This AMENDMENT NO. 1 (this “Amendment”), dated as of March 19, 2012, to the
Separation Agreement, dated as of November 17, 2011 (the “Merger Agreement”), by
and between MeadWestvaco Corporation, a Delaware corporation (“MWV”) and Monaco
SpinCo Inc., a Delaware corporation (“Spinco”).

WHEREAS, MWV and Spinco are parties to the Separation Agreement;

WHEREAS, MWV and Spinco desire to amend the Separation Agreement as set forth
herein, and Acquirer desires to consent to such amendments; and

WHEREAS, Section 6.6 of the Separation Agreement provides for the amendment of
the Separation Agreement in accordance with the terms set forth therein.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Amendment, and subject to the conditions set
forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions; References. Unless otherwise specifically defined
herein, each term used herein, including the Recitals hereto, shall have the
meaning assigned to such term in the Separation Agreement as amended by this
Amendment. Each reference in the Separation Agreement to “hereof,” “herein,”
“hereunder,” “hereby” and “this Agreement” shall, from and after the date
hereof, refer to the Separation Agreement as amended by this Amendment except
that references to “the date hereof” and to “the date of this Agreement” shall
remain references to the date of the original Separation Agreement.

ARTICLE II

AMENDMENTS TO SEPARATION AGREEMENT

Section 2.1 Amendments to Separation Agreement. The Separation Agreement shall
be amended as follows:

 

  (a) Recital 12 of the Separation Agreement is hereby amended and restated in
its entirety as follows:

The Distribution will be carried out for the corporate business purpose of
tailoring Spinco’s corporate structure to facilitate the Merger (which, together
with the LLC Merger, for U.S. federal income tax purposes, is intended to
qualify as a “reorganization” within the meaning of Section 368(a) of the Code);

 

  (b) Section 2.7(a) of the Separation Agreement is hereby amended and restated
in its entirety as follows:

 

  (a) The “U.S. TTM Target Working Capital” is $90.911 million; the “Brazil TTM
Target Working Capital” is $BRL127.089 million and the “Canada TTM Target
Working Capital” is $CAD16.973 million.;

 

  (c) Section 2.7(g) of the Separation Agreement is hereby amended by removing
the words “minus the Target Working Capital Amount, minus the Hong Kong Asset
Price” after the definition of “Final Adjustment Payment” in the second sentence
of Section 2.7(g).



--------------------------------------------------------------------------------

  (d) Section 3.3(b) of the Separation Agreement is hereby amended and restated
in its entirety as follows:

 

  (b) Parent has received an opinion from Wachtell, Lipton, Rosen & Katz,
counsel to Parent, addressed to Parent and Spinco and dated as of the
Distribution Date, to the effect that

(i) the Distribution will be treated as satisfying the business purpose
requirement described in Treas. Reg. §1.355-2(b)(1);

(ii) the Distribution will not be treated as being used principally as a device
for the distribution of earnings and profits of the distributing corporation or
the controlled corporation or both under Section 355(a)(1)(B);

(iii) the stock of Spinco distributed in the Distribution will not be treated as
other than “qualified property” by reason of the application of
Section 355(e)(1); and

(iv) the Spinco Notes will constitute “securities” for purposes of the
application of Section 361(a) (together with clauses (i), (ii), and (iii), the
“Distribution Tax Opinion”),

provided, however, that Wachtell, Lipton, Rosen & Katz shall not be required to
deliver the Distribution Tax Opinion if the Threshold Percentage (as defined in
the Merger Agreement) is more than 49.5%;

 

  (e) Article VII of the Separation Agreement is hereby amended to include the
following definition immediately preceding the definition of “Losses”:

“LLC Merger” has the meaning set forth in the Merger Agreement.

ARTICLE III

MISCELLANEOUS

Section 3.1 No Further Amendment. Except as expressly amended hereby, the
Separation Agreement is in all respects ratified and confirmed and all the
terms, conditions, and provisions thereof shall remain in full force and effect.
This Amendment is limited precisely as written and shall not be deemed to be an
amendment to any other term or condition of the Separation Agreement or any of
the documents referred to therein.

Section 3.2 Effect of Amendment. This Amendment shall form a part of the
Separation Agreement for all purposes, and each party thereto and hereto shall
be bound hereby. From and after the execution of this Amendment by the parties
hereto, any reference to the Separation Agreement shall be deemed a reference to
the Separation Agreement as amended hereby.

Section 3.3 Governing Law. This Amendment (and any claims or disputes arising
out of or related hereto or to the transactions contemplated hereby or to the
inducement of any Party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) is governed by and construed and interpreted in accordance with the
Laws of the State of Delaware irrespective of the choice of laws principles of
the State of Delaware, including all matters of validity, construction, effect,
enforceability, performance and remedies.

Section 3.4 Miscellaneous. Sections 6.2, 6.4, 6.8, 6.9, 6.10, 6.11, 6.12, 6.14,
and 6.15 of the Separation Agreement shall apply to this Amendment mutatis
mutandis.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MWV and Spinco have caused this Amendment to be signed by
their respective officers hereunto duly authorized, all as of the date first
written above

 

MEADWESTVACO CORPORATION

By:

 

/s/ E. Mark Rajkowski

 

Name: E. Mark Rajkowski

Title: Senior Vice President and Chief Financial           Officer

MONACO SPINCO INC.

By:

 

/s/ E. Mark Rajkowski

 

Name: E. Mark Rajkowski

Title: President

CONSENTED TO BY:

 

ACCO BRANDS CORPORATION

By:

 

/s/ Steven Rubin

   

Name: Steven Rubin

Title: Senior Vice President, Secretary and General Counsel

 

3